Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00208-CV
____________
 
PHILLIP R. TOTONELLY, Appellant
 
V.
 
GREGG M. ROSENBERG, Individually and d/b/a GREGG M.
ROSENBERG & ASSOCIATES, and GREGG M. ROSENBERG & ASSOCIATES, Appellees
 

 
On
Appeal from the County Civil Court at Law No. 1
Harris
County, Texas
Trial
Court Cause No. 798,560
 

 
M E M O R A N D U M   O P I N I O N
Appellant filed his notice of appeal on February 14, 2005,
from the trial court=s order of dismissal signed January 13, 2005.  The clerk=s record was filed April 5,
2005.  The record contains the trial
court=s dismissal order signed January 13,
2005, and it also contains another copy of the dismissal order bearing the
notation ADismissal Order signed 1-13-05 is set
aside.@ 
The order also bears a stamp stating AHereby Ordered and Approved on Feb.
10, 2005,@ which appears to be signed by the
trial judge.  Accordingly, it appears to
this court that the appeal had been rendered moot by the order vacating the
dismissal order.




On April 19, 2005, this court notified the parties that the
court would consider dismissal of the appeal as moot unless the parties could
establish grounds for retaining the appeal. 
Appellant responded that the record was unclear because it contains
another signed copy of the dismissal order, which appears to have been filed after
the order bearing the notation that the dismissal had been vacated.  Appellant requested this court to refer the
matter to the trial court for clarification. 
See Tex. R. App. P. 43.6.  We granted the request, and on May 19, 2005,
we abated the appeal to permit appellant to clarify that the appeal had been
rendered moot.  Supplementation of our
record was due on or before June 20, 2005. 
To date, appellant has not requested additional time to obtain
supplementation and no supplementation has been filed.  
On November 3, 2005, notification was transmitted to all
parties of the Court=s intention to dismiss the appeal unless the parties
established grounds for continuing the appeal. 
See Tex. R. App. P. 42.3.  No response has been filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.